       Case 4:20-cv-04240 Document 12 Filed on 02/08/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                          UNITED STATES DISTRICT COURT                                 February 08, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

 XAVIER D. HENDERSON,

      Plaintiff,
                                                   Case No. 4:20-cv-04240
 v.

 CLICKLEASE, LLC,

      Defendant.

                     ORDER ON DISMISSAL WITHOUT PREJUDICE


         Plaintiff, XAVIER D. HENDERSON (“Plaintiff”), by and through his attorneys, having

filed with this Court his Notice of Voluntary Dismissal without Prejudice and the Court having

reviewed same, now finds that this matter should be dismissed.

         IT IS THEREFORE ORDERED by this Court that Plaintiff’s claims against

CLICKLEASE, LLC are hereby dismissed, without prejudice, with all parties to bear their own

attorney’s fees and cost.




DATED: February 08, 2021




                                                        Judge, U.S. District Court




                                               1
